                                                              United States Bankruptcy Court
                                                               Middle District of Tennessee
In re:                                                                                                                 Case No. 20-01115-RSM
Thomas William Prignano                                                                                                Chapter 13
Tomme Noelle Prignano
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0650-3                                                  User: jtd0107                                                               Page 1 of 2
Date Rcvd: Jul 02, 2021                                               Form ID: pdf001                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 04, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Thomas William Prignano, Tomme Noelle Prignano, 238 PARKER STREET, MANCHESTER, CT 06040-4427

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 04, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 2, 2021 at the address(es) listed below:
Name                               Email Address
DAVID FREDERICK WARD
                                   on behalf of Debtor Thomas William Prignano cwnashvilleecf@gmail.com

HENRY EDWARD HILDEBRAND, III
                      hhecf@ch13nsh.com

PAUL JOSEPH SPINA, III
                                   on behalf of Creditor VW Credit Inc. pspina@spinalavelle.com

PRA Receivables Management, LLC
                              claims@recoverycorp.com

RYAN THOMAS LLOYD
                                   on behalf of Debtor Thomas William Prignano cwnashvilleecf@gmail.com

US TRUSTEE
                                   ustpregion08.na.ecf@usdoj.gov



             Case 3:20-bk-01115                   Doc 61 Filed 07/04/21 Entered 07/04/21 23:40:16                                               Desc
                                                Imaged Certificate of Notice Page 1 of 3
District/off: 0650-3                       User: jtd0107                             Page 2 of 2
Date Rcvd: Jul 02, 2021                    Form ID: pdf001                          Total Noticed: 1
TOTAL: 6




           Case 3:20-bk-01115     Doc 61 Filed 07/04/21 Entered 07/04/21 23:40:16   Desc
                                Imaged Certificate of Notice Page 2 of 3
       Dated: 7/2/2021



                          IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                                 )
THOMAS WILLIAM PRIGNANO                               )
TOMME NOELLE PRIGNANO                                 )       CASE NO: 20-01115-RSM-13
238 PARKER STREET                                     )       CHAPTER 13
MANCHESTER, CT 06040                                  )       JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                )
Debtors.                                             )

                                           ORDER TO INCUR DEBT

         Upon consideration of the Motion for Authority to Incur Debt to obtain student loans and the twenty-one
(21) days having passed within which to file an objection; it is therefore

         ORDERED, that Debtor 2 shall be able obtain student loans in an amount not to exceed $20,000.00 for
the purpose of enrolling in the TESOL Education Master’s Program at the University of Saint Joseph, it is further

        ORDERED, the Debtors shall submit to a 11 U.S.C. §521(f) requirement for the remainder of their
Chapter 13 bankruptcy case, it is further

          ORDERED, that the Debtors shall submit a dual-entry budget upon completion of the Master’s program in
order to show that Debtors can afford both the repayment plan and their Chapter 13 bankruptcy plan payment, it is
further

THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT THE TOP OF
THIS PAGE.



APPROVED FOR ENTRY:

                                                     Signature:        /s/ Ryan Lloyd
                                                                       RYAN LLOYD, #034323
                                                                       Clark & Washington, PC
                                                                       Attorneys for Debtor(s)
                                                                       237 French Landing Drive
                                                                       Nashville, TN 37228
                                                                       615-251-9782; Fax: 615-251-8919
                                                                       Email: cwnashville@cw13.com




                                                                                  This Order has been electronically
                                                                                  signed. The Judge's signature and
                                                                                  Court's seal appear at the top of the
                                                                                  first page.
                                                                                  United States Bankruptcy Court.




Case 3:20-bk-01115           Doc 61 Filed 07/04/21 Entered 07/04/21 23:40:16                                 Desc
                           Imaged Certificate of Notice Page 3 of 3
